Exhibit 10(f)5

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Assignment Agreement"),
effective as of May 24, 2006, is between Southern Power Company – Rowan LLC, a
Delaware limited liability company ("Assignor"), and Southern Power Company, a
Delaware corporation ("Assignee").

 

W I T N E S S E T H:

 

WHEREAS, Assignor and Progress Genco Ventures, LLC, a North Carolina limited
liability company ("Seller"), entered into that certain Purchase and Sale
Agreement, dated May 8, 2006 (the "Assigned Agreement"), providing for, among
other things, the transfer and sale to Assignor of Seller's 100% limited
liability company membership interest in Rowan County Power, LLC;

 

WHEREAS, pursuant to Section 11.12 of the Assigned Agreement, Assignor has the
right, without the consent of Seller, to assign the Assigned Agreement to
Assignee;

 

WHEREAS, upon receipt of an executed copy of this Assignment Agreement, Seller
will be required pursuant to Section 11.12 of the Assigned Agreement to return
promptly to Assignee the Southern Power Parent Guaranty (as defined in the
Assigned Agreement) marked "canceled," and Section 7.18(b) of the Assigned
Agreement will be void and of no further force or effect;

 

WHEREAS, Assignor desires to assign and transfer to Assignee all of its right,
title and interest in, to and under the Assigned Agreement, as provided by and
subject to the terms of this Assignment Agreement; and

 

WHEREAS, Assignee desires to accept such assignment and to assume and discharge
all of the liabilities, obligations and contractual commitments of Assignor
under the Assigned Agreement, as provided by and subject to the terms of this
Assignment Agreement.

 

NOW, THEREFORE, in consideration of the recitals and the mutual promises,
covenants and agreements contained herein and in the Assigned Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.        Assignment. Assignor hereby assigns, transfers and conveys to Assignee
all of its right, title and interest in, to and under the Assigned Agreement,
and delegates to Assignee all of its duties and obligations under the Assigned
Agreement.

 

2.        Acceptance and Assumption. Assignee hereby accepts the foregoing
assignment and delegation and expressly assumes, confirms and agrees to perform
and observe all of the covenants, agreements, terms, conditions, obligations,
duties and liabilities of Assignor under the Assigned Agreement, including any
future obligations set forth therein. Subject to any limitation set forth in the
Assigned Agreement, from and after the date of this Assignment Agreement,
Assignee is and shall be bound by, and shall enjoy the benefits of, the Assigned
Agreement as if Assignee had been a party thereto from the original execution
and delivery thereof, pursuant to the terms and conditions of the Assigned
Agreement.



 

1

 

 



--------------------------------------------------------------------------------



 



 

 

3.        Release. From and after the date of this Assignment Agreement,
Assignor shall cease to be a party to the Assigned Agreement. Accordingly, from
and after the date of this Assignment Agreement, Assignor shall have no rights,
and shall be released from any and all of its obligations, under the Assigned
Agreement, and Assignor shall release Seller from any and all of its obligations
to Assignor under the Assigned Agreement.

 

4.        Representations and Warranties. Each of Assignor and Assignee
represents and warrants that (a) it is an entity duly formed, validly existing
and in good standing under the laws of the jurisdiction in which it is
organized; (b) it has the necessary power and authority to enter into and
perform its obligations under this Assignment Agreement; (c) it has duly
authorized the person signing this Assignment Agreement to execute this
Assignment Agreement on its behalf; (d) upon execution, this Assignment
Agreement will be a legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms except to the extent
limited by bankruptcy or other similar laws affecting the enforcement of
creditors' rights and the application of general principles of equity or law;
(e) execution and delivery of this Assignment Agreement and its performance by
such party will not violate, result in a breach or conflict with any law, rule,
regulation, order or decree applicable to such party, its governing documents or
the terms of any other agreement binding on such party; and (f) it is not in
breach or default in any material respect under any covenant or obligation under
the Assigned Agreement, and to its knowledge, no such material breach or default
has occurred prior to the date hereof.

 

5.        Governing Law. This Assignment Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.

 

6.         Amendments and Modifications. This Assignment Agreement may not be
amended, supplemented or otherwise modified, nor may any obligations hereunder
be deemed waived, except by a written instrument signed by each of the parties
hereto.

 

7.         Further Assurances. The parties hereto agree to execute all documents
and instruments, and to take any other action, that may be necessary or useful
to carry out the assignment and assumption contemplated by this Assignment
Agreement.

 

8.        Counterpart Execution. This Assignment Agreement may be executed in
counterparts, each of which shall be fully effective as an original and all of
which together shall constitute one and the same instrument.

 

9.         Successors and Assigns. This Assignment Agreement shall inure to the
benefit of and shall be binding upon the parties hereto and their respective
successors and permitted assigns.

 

10.       Severability. If any provision of this Assignment Agreement is invalid
or unenforceable, the balance of this Assignment Agreement shall remain in
effect, and this Assignment Agreement shall be interpreted so as to give full
effect to its terms and still be valid and enforceable.

 



 

2

 

 



--------------------------------------------------------------------------------



 



 

 

 

11.       Notices; Demand and Payment. All notices, requests, demands and other
communications under the Assigned Agreement to Assignee as Purchaser under the
Assigned Agreement must be in writing and must be delivered in person or sent by
certified mail, postage prepaid, or by overnight delivery, and properly
addressed as follows:

If to Assignee:

 

Southern Power Company

600 North 18th Street

Birmingham, AL 35291

Attention: President and Chief Executive Officer

 

With a copy to:

Troutman Sanders LLP

Bank of America Plaza, Suite 5200

600 Peachtree Street, N.W.

Atlanta, Georgia 30308

Telephone: (404) 885-3360

Fax: (404) 962-6610

Attention:

John Lamberski, Esq.

 

 

Richard E. Thompson II, Esq.

 

12.       Reliance; Third Party Beneficiary. Seller shall be entitled to rely
on, and shall be considered an intended third party beneficiary of, this
Assignment Agreement. For the avoidance of doubt, Assignor and Assignee agree
that Seller may exercise any right or remedy under the Assigned Agreement
directly against Assignee as Purchaser thereunder, and otherwise enforce the
Assigned Agreement directly against Assignee as Purchaser thereunder, at any
time and from time to time, without the necessity of proceeding against
Assignor. Assignee hereby waives any right to require Seller to proceed against
Assignor, to exercise any right or remedy against Assignor as Purchaser under
the Assigned Agreement or to pursue any other remedy or to enforce any other
right.

 

[Signature page follows]

 

3

 

 



--------------------------------------------------------------------------------



 



 

 

IN WITNESS WHEREOF, this Assignment Agreement has been duly executed by the
parties hereto as of the date first above written.

 

SOUTHERN POWER COMPANY – ROWAN LLC

 

By: /s/Ronnie L. Bates

Name: Ronnie L. Bates

Title: President and Chief Executive Officer

 

 

SOUTHERN POWER COMPANY

 

By: /s/Ronnie L. Bates

Name: Ronnie L. Bates

Title: President and Chief Executive Officer

 

 

 

 

 